*483Opinion by
Ekwall, J.
When the case was called for trial there was no appearance on the part of the plaintiff. Counsel for the Government requested that the case be submitted since a representative of the importer had advised him that plaintiff did not desire to appear. An examination of the record disclosed that the merchandise was entered on January 8, 1951, at which time the rate of duty on peppers in their natural state was 2.2 cents per pound under paragraph 774, as modified, supra. This rate superseded the rate of 2)4 cents per pound in the trade agreement with Mexico (T. D. 50797), which was terminated as of December 31, 1950, and the rate of 1.2 cents per pound in the exclusive trade agreement with Cuba (T. D. 51819). The protest was therefore overruled.